Title: 8th.
From: Adams, John Quincy
To: 


       At length we have some rain, the fruits of the Earth, have long been drooping for the want of it. There were two or three showers, in the morning after which it cleared up; but at about 5 in the afternoon, there arose some of the blackest Thunder clouds that I ever saw. Mr. Ware, who read a dissertation after prayers could scarcely distinguish, his own writing, it was so dark. There was no heavy thunder, but a very fine shower, which lasted about an hour; in the evening it cleared up again.
      